Wagner, Judge,
delivered the opinion of the court.
It will be unnecessary to notice all the questions that have been • raised and argued in this court by the respective counsel, as it is conceded by the counsel for the plaintiff in error that if one point is decided against him it is fatal to his case, and a reversal would be unavailing. The point is, whether the branches of the banks organized under the constitutional amendment adopted by the Legislature at its session of 1856-7 are to be deemed 'distinct and independent organizations, or as parts of the parent banks The article of the constitution which authorized the establishment of the banks provided as follows: The General Assembly shall have power to establish such bank or banks as may be deemed necessary for the interests of the State; but any bank so established shall be based upon a specie capital, and made liable to redeem its issues in gold or silver; provided, that the number of banks chartered shall never exceed ten,'and the aggregate amount of capital shall never exceed twenty millions of dollars.” The same Legislature that ratified this constitutional amendment passed an act to regulate banks and banking institutions, and to create the office of bank commissioner, the second article of which provided that every parent bank with a capital stock of one million dollars should have at least two branches each, and *215that every parent bank with a capital stock of more than one million dollars should have not less than three branches. Under' this law, nine parent banks were established, with numerous branches, greatly exceeding the constitutional limit, if they are all to be held as independent organizations.
It will be seen that the cotemporaneous construction given to the amendment was that the branches merely formed a part of the parent banks. On no other theory could their existence for a moment be upheld. This construction has been acquiesced in, and their acts and privileges supported, when they clearly had neither validity nor existence on any other hypothesis.
They were agencies, branches, or stems of the parent banks, and in this instance the parent bank must be held bound by the acts of its branch.
Judgment affirmed.
The other judges concur.